Title: To Thomas Jefferson from Caesar Augustus Rodney, 3 June 1805
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                  
                     Honored & Dear Sir,
                     Wilmington june 3d. 1805.
                  
                  The Circuit Court of the United States for this District sat yesterday at New Castle, or rather ought to have met there, but judge Chase,  did not attend, nor was the cause of his non-attendance known. At the term before he did not attend, because he was preparing for his trial. At neither term however was there any business for him to do, notwithstanding all the noise & clamour on the subject of dispensing with certain useless & expensive judges. I am really afraid from what has past the judges will consider themselves not merely independent but irresponsible & inviolable & that they will annex to their judicial characters the political maxim “that they can do no wrong.” We have felt the disease & it will increase. What is the remedy? I must confess it is difficult to determine.
                  In a few days I shall remove to the city of Philadelphia for the purpose of pursuing my profession. I do not consider Delaware as lost to the Republican cause, nor do I despair of seeing the cause of liberty & truth triumphant here. We have I entertain no doubt a fair majority of qualified voters & nothing but fraudulent practices prevented us from gaining a complete victory at the last election. We are about to give new life to our torpid Republican paper by obtaining a new editor, who tho’ he cannot be of sounder principles than the present, will have more time to attend to it. A firm, prudent & spirited paper would produce a wonderful change in this State, which I shall leave with reluctance. A very unpleasant change in the situation of my family & that of my father in law has rendered it necessary that I should remove elsewhere. A change affected by Federal intrigue combined with personal importance. In every situation believe me to be Dr. Sir with great personal & political esteem 
                  Yours Very Sincerely
                  
                     C. A. Rodney 
                     
                  
               